DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 9/21/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 26 require that there is a magnetic repulsion that urges the door to the open position. However, as claimed, the invention is not capable of performing that function.
Therefore, in order to continue with the examination, the claim will be interpreted as the 1st lockset magnet comprising a magnet that has a 1st and 2nd poles (similar to claim 1) and the 1st strikebox magnet with a strikebox pole; and when closed, poles allows the magnetic attraction and when the 2nd pole of the 1st lockset magnet is presented, the 2nd pole and the strikebox pole will repeal, creating the repulsing force claimed to move the door open. Correction is required.

Allowable Subject Matter
Claims 1-5, 7-15, 17-20, 22-24, and 28 are allowed.
Claims 21 and 26, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25, 27 and 29 would also be allowed since the claims depend from claims 21 and 26 above, as interpreted.
Response to Arguments
With respect to the 1st part of the 112-2nd paragraph rejection to claims 18 and 21, the current amendment overcomes the issue and the rejection has been withdrawn.

With respect to the 2nd part of the 112 2nd paragraph rejection with respect to the urging the door to the open position, the rejection is maintained.
Here is what is claimed in claim 21:

    PNG
    media_image1.png
    942
    1506
    media_image1.png
    Greyscale

As seen, the claim requires that the lockset magnet assembly comprises a 1st lockset magnet (122 or 124) and the strikebox magnet assembly comprises a 1st strikebox magnet (142 or 144).
As seen above, if the assembly comprises 1 magnet at each side, the how is possible to have a repulsion, when the magnets are misaligned, in order to move the door to the open position. As claimed it is impossible. 

Here is what is claimed in claim 26:

    PNG
    media_image2.png
    777
    1517
    media_image2.png
    Greyscale

As seen, the claim requires a magnet assembly that is movable in the mortise case, wherein the assembly comprises a 1st plurality of magnets (122) with a respective pole and a 2nd plurality of magnets (124) with a respective pole, opposite the 1st pole.
As seen above, how it is possible to have the magnet assembly urging the door toward the open position without having the strikebox magnetic assembly having the 3rd and 4th magnets. As seen above, the only way the door is urged is by manually moving the door, not magnetically urging it.

Therefore, since the examiner is still maintaining his position and no argument is persuasive, until the claims are amended as interpreted by the examiner above in the action, the rejection is maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 24, 2022